      Case 3:21-cv-00872-MCR-HTC Document 6 Filed 09/09/21 Page 1 of 2


                                                                             Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CLEVEN MOORER,

      Plaintiff,

v.                                               CASE NO. 3:21cv872-MCR-HTC

DONALD TRUMP, et al.,

     Defendants.
_______________________________/

                                   O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated July 16, 2021. ECF No. 4. The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The magistrate judge’s Report and Recommendation, ECF No. 4, is

         adopted and incorporated by reference in this Order.
     Case 3:21-cv-00872-MCR-HTC Document 6 Filed 09/09/21 Page 2 of 2


                                                                   Page 2 of 2

     (2) This case is DISMISSED as frivolous.

     (3) The clerk is directed to close the file.

     DONE AND ORDERED this 9th day of September 2021.




                                        s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv872-MCR-HTC
